Citation Nr: 0630442	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  04-09 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1953 to March 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In relevant part, the last prior final disallowance of the 
veteran's claim of entitlement to service connection for 
residuals of a right ankle injury was by rating decision 
dated in June 2000.  Notice was issued to the veteran that 
same month.  The veteran did not appeal and the claim became 
final.  38 U.S.C.A. § 7105 (West 2002).  The veteran again 
filed an informal claim seeking to reopen the service 
connection matter.  By rating decision dated in May 2003, the 
RO reopened the veteran's claim and denied the matter on the 
merits.  Although the RO reopened the service connection 
claim and denied it after de novo review, the Board is 
required to determine whether new and material evidence has 
been presented when a claim has been previously disallowed 
based upon the same factual basis.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  Thus, the issue on appeal is as 
stated on the title page.

In 2004, the veteran requested to appear at a Board hearing.  
The veteran was scheduled to appear at a hearing before the 
Board on April 26, 2006.  He failed to appear.  In accordance 
with 38 C.F.R. § 20.702(d) (2006), the hearing request has 
been withdrawn.  No further action in this regard is 
warranted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

A remand is necessary in this case because the Veterans 
Claims Assistance Act of 2000 (VCAA) notice is deficient as 
to the claim to reopen a previously denied claim based on 
submission of new and material evidence.  In a recent case, 
the United States Court of Appeals for Veterans Claims 
(Court) held that VCAA notice under 38 U.S.C.A. § 5103a 
(2005) applies to claims to reopen based on submission of new 
and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Under Kent, VA must notify the veteran of what 
constitutes "material" evidence in the context of his 
particular claim to reopen.  Id.  VA should tell the veteran 
the basis for the previous denial and what the evidence must 
show in order to reopen his particular claim.  Additionally, 
VA must notify the veteran of the meaning of "new" 
evidence.  Id.  The record is void of a letter to the veteran 
regarding this claim that satisfies the requirements of Kent.  
The veteran should be provided with notice conforming to Kent 
and apprised of the proper standard for new and material 
evidence, as contained in 38 C.F.R. § 3.156(a) (2006).  

In cases such as this one, where the veteran's service 
medical records are unavailable through no fault of the 
veteran, there is a heightened obligation for VA to assist 
the veteran in the development of the case.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  The heightened duty to assist includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  On remand, the RO 
should request the veteran's entire service personnel file to 
verify dates and units of duty assignment.  The RO should 
request morning reports and sick reports from the unit to 
which the veteran was assigned during basic training at Camp 
Roberts in San Diego, California from April through August 
1953, or the dates that the veteran asserts that he was 
assigned to that duty station. 

If the above development indicates that the veteran sustained 
an injury to his right ankle during service, he should be 
scheduled for a VA examination to determine if any current 
right ankle disability is etiologically linked to service.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice letter, with respect to his claim to 
reopen a previously denied claim for service 
connection for residuals of a right ankle 
injury.  This notice should include the 
proper standard for new and material 
evidence and an explanation of what the 
evidence must show to reopen this veteran's 
claim, as outlined in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Again, VA must tell the 
veteran the basis for the previous denial 
and what the evidence must show in order to 
reopen his particular claim.

2.  Contact the National Personnel Records 
Center and request the veteran's entire 
201 service personnel file.

3. Send the veteran a letter requesting 
that he identify his unit assignment while 
stationed at Camp Roberts.

4.  With information from the veteran, and 
any information from his personnel file, 
the RO should contact the service 
department and obtain morning reports and 
sick reports for the time period and unit 
assigned when he sustained a right ankle 
injury and determine whether those records 
corroborate the veteran's assertions.  
This request should specifically include 
any records of or indication that the 
veteran suffered an ankle injury while 
stationed at Camp Roberts in California 
for basic training from April through 
August 1953.  A negative response must be 
provided if records are not available.

5.  If, and only if, the above development 
indicates that the veteran sustained an 
injury to his right ankle during service, 
the RO should arrange for the veteran to 
undergo an appropriate VA examination.  
The claims folder, to include a copy of 
this remand, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed. 

Based upon the examination results and a 
review of the claims folder, the examiner 
is asked to provide an opinion as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
any current ankle disorder had its onset 
during active service or is etiologically 
related to any in-service disease or 
injury.  

The examiner should provide a rationale 
for all opinions rendered.

6.  Then, readjudicate the veteran's 
claim, with application of all appropriate 
laws, regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



